Judge Lane
delivered the opinion of the court:
The plaintiffs’ counsel insists that the certificate of the court,, that constitutes the disehai'ge of an insolvent debtor from custody, is not sufficiently set out in the plea. This objection is not well taken by a general demurrer. The natural interpretation of the defendants’ averment shows a substantial compliance with the law.
The important inquiry upon these pleadings is, whether the insolvent laws of Ohio operate to discharge from imprisonment a debtor in execution under process from the circuit court of the United States, on a judgment recovered in that court by a citizen of another state? This has been a point of much difficulty, from, which we are now in a great measure relieved by the action of the proper functionaries of the United States themselves. We have only to follow the Supreme Court of the United States to decide this case. That court has adjudged that the right to imprison on process is no part of the contract; that a discharge from imprisonment does not impair its obligation. 4 Wheat. 200; 12 Wheat. 370. That, though state laws by their own power do not control or affect the process of the United States courts, yet Congress may adopt such laws directly, or may confide authority to the courts to do it. 10 Wheat. 1, 57; 12 Wheat. 213.
The act of Congress of December, 1828, adopted for the circuit courts of the United States sitting in Ohio, the forms of process and modes of proceeding then existing in our highest state courts of general jurisdiction, including the exemptions *from arrests and imprisonments provided by the state laws. The in*199solvent laws of Ohio provided for liberating persons imprisoned for debt in 1828. The subsequent law contains similar provisions, and the act of Congress preserves the law of 1824, in its provisions embodied in the law of 1831. No change was made in the forms •of process or modes of proceeding. Upon the principles settled (9 Pet. 362), we hold that Keys was legally discharged, and that judgment on this demurrer be given for the defendants.